DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 20160249222 A1 herein Li in view of US 20200015197 A1 herein Harada.
Li discloses Claim 1, a method of wireless communication (Fig. 1), comprising: communicating, by a first wireless communication device (access node) with a second wireless communication device ("communication device", see paragraph [0061]), an opportunistic frequency-switching configuration for a first frequency band and a second frequency band (Fig. 1; see also step S510 in Fig. 5), the first frequency band and the second frequency band shared by a first network operating entity and a second network operating entity (both carriers, j and k, are in the unlicensed band, which is typically shared by a different network operating entities, 0015), 
wherein the communicating the opportunistic frequency-switching configuration includes: communicating, by the first wireless communication device with the second wireless communication device in the first frequency band, first broadcast system information including at least one of a first synchronization signal block (SSB) or a first remaining system information (RMSI) associated with a cell (0110, synchronization signal communicated in a SIB for cell), and communicating, by the first wireless communication device with the second wireless communication device, a communication signal based on the opportunistic frequency-switching configuration (Fig. 1, carrier j).
Li may not explicitly disclose wherein the at least one of the first SSB or the first RMSI indicates that second broadcast system information associated with the same cell is available in the second frequency band.
Harada discloses wherein the at least one of the first SSB or the first RMSI indicates that second broadcast system information associated with the same cell is available in the second frequency band (0062-0065, setting system information for multiple frequency bands; 0116). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to SS block index as taught by Harada so as to perform proper communications for different frequency bands (0013).

Claim 2, Li in view of Harada discloses the method of claim 1. Li may not expclitly disclose wherein the communicating the opportunistic frequency- switching configuration further includes: communicating, by the first wireless communication device with the second wireless communication device in the second frequency band, the second broadcast system information including at least one of a second SSB or a second RMSI associated with the cell, wherein the at least one of the second SSB or the second RMSI indicates that the first broadcast system information associated with the same cell is available in the first frequency band.
Harada discloses communicating, by the first wireless communication device with the second wireless communication device in the second frequency band, the second broadcast system information including at least one of a second SSB or a second RMSI associated with the cell, wherein the at least one of the second SSB or the second RMSI indicates that the first broadcast system information associated with the same cell is available in the first frequency band (0062-0065, SS block index and different system information transmitted in different frequency bands; Fig. 5; 0116). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Li to SS block index as taught by Harada so as to perform proper communications for different frequency bands (0013).

Claim 3, Li in view of Harada discloses the method of claim 2. Li discloses wherein the first broadcast system information is communicated in the first frequency band concurrent with the second broadcast system information in the second frequency band (0076-0080).

Claim 4, Li in view of Harada discloses the method of claim 2. Li discloses wherein: the first broadcast system information is communicated in the first frequency band during a first time period (0018, transmission thus time period); and the second broadcast system information is communicated in the second frequency band during a second time period different from the first time period (0018, different resource blocks for different frequencies).

Claim 5, Li in view of Harada discloses the method of claim 2. Li discloses wherein the opportunistic frequency-switching configuration indicates a first set of schedule monitoring periods in the first frequency band and a second set of schedule monitoring periods in the second frequency band (0069).

Claim 6, Li in view of Harada the method of claim 5.  Li discloses wherein the communicating the communication signal includes: communicating, by the first wireless communication device with the second wireless communication device, a first scheduling grant in a schedule monitoring period of the first set based on the opportunistic frequency-switching configuration (0069, transition period); and communicating, by the first wireless communication device with the second wireless communication device, a second scheduling grant in a schedule monitoring period of the second set based on the opportunistic frequency-switching configuration (0069). 

Claim 7, Li in view of Harada discloses the method of claim 5. Li discloses wherein the first set of schedule monitoring periods interleaves with the second set of schedule monitoring periods in time (0069, overlapping periods).

Claim 8, Li in view of Harada discloses the method of claim 1. Li discloses wherein the communicating the opportunistic frequency- switching configuration further includes: communicating, by the first wireless communication device with the second wireless communication device, at least one of a radio resource control (RRC) message including the opportunistic frequency-switching configuration, a downlink control information (DCI) message including the opportunistic frequency-switching configuration, or a media access control (MAC) control element (CE) message including the opportunistic frequency-switching configuration (0009).

Claim 9, Li in view of Harada discloses the method of claim 8. Li discloses wherein at least one of the RRC message, the DCI message, or the MAC CE message is destined to the second wireless communication device (0009).

Claim 10, Li in view of Harada discloses the method of claim 1. Li discloses wherein the communicating the opportunistic frequency- switching configuration is based on a channel quality associated with at least one of the first frequency band or the second frequency band (0063; 0076).

Claim 11, as analyzed with respect to the limitations as discussed in claim 1. Li discloses an apparatus comprising: a transceiver, a memory, and a processor coupled to the transceiver and the memory (0035, processor and memory, since an access node (base station) thus a transceiver). 

Claim 12, as analyzed with respect to the limitations as discussed in claim 2.
Claim 13, as analyzed with respect to the limitations as discussed in claim 3.
Claim 14, as analyzed with respect to the limitations as discussed in claim 4.
Claim 15, as analyzed with respect to the limitations as discussed in claim 5.
Claim 16, as analyzed with respect to the limitations as discussed in claim 6.
Claim 17, as analyzed with respect to the limitations as discussed in claim 7.
Claim 18, as analyzed with respect to the limitations as discussed in claim 8.
Claim 19, as analyzed with respect to the limitations as discussed in claim 9.

Claim 20, as analyzed with respect to the limitations as discussed in claim 10.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US 11201776 B2 – transmitting one or more synchronization signals and a master information block using an anchor carrier with a first frequency location; and transmitting a system information block using a non-anchor carrier with a second frequency location, wherein the master information block indicates one from a plurality of options of the second frequency location of the non-anchor carrier, wherein each of the plurality of options of the second frequency location of the non-anchor carrier defines the respective second frequency location as being spaced from the first frequency location of the anchor carrier by singular or plural carrier bandwidths of the anchor carrier.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Mehmood B. Khan whose telephone number is (571)272-9277. The examiner can normally be reached M-F 9:30 am-6:30 pm. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad M. Nawaz can be reached on (571) 272-3988. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mehmood B. Khan/           Primary Examiner, Art Unit 2468